United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS       August 18, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                             No. 03-11174
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

KELDRIC WALKER THOMAS,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 3:03-CR-174-ALL-N
                      --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed as appellate attorney

for defendant-appellant Keldric Walker Thomas has moved for leave

to withdraw and has filed a brief in accordance with Anders v.

California, 386 U.S. 738 (1967).   Thomas was informed of but has

not responded to counsel’s motion.   Our independent review of

counsel’s brief and the record discloses no nonfrivolous issue

for appeal.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 03-11174
                               -2-

     Accordingly, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and this appeal is DISMISSED.   See 5TH CIR. R. 42.2.